United States Court of Appeals
                                                                           Fifth Circuit
                                                                            F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                        November 21, 2005

                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                  No. 05-30283
                                Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

CARLOS ALBERTO RODRIGUEZ,

                                              Defendant-Appellant.

                              --------------------
                 Appeal from the United States District Court
                     for the Western District of Louisiana
                             USDC No. 5:04-CR-50112
                              --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

       Carlos Alberto Rodriguez appeals his guilty-plea conviction of

possession with intent to distribute 500 grams or more of cocaine

hydrochloride, in violation of 21 U.S.C. § 841(a)(1).                    He argues

that       the   district   court   erred   when   it   denied   his    motion     to

suppress, based on the alleged unlawful search of his vehicle by

the    Louisiana      state   trooper   who    stopped    him    for    a    traffic

violation.




       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-30283
                                       -2-

     Rodriguez does not contest the validity of the trooper’s

initial traffic stop.          See United States v. Brigham, 382 F.3d 500,

506-07    (5th   Cir.    2004).        The   trooper   who     stopped     Rodriguez

testified at a suppression hearing.              A videotape of the traffic

stop and search of Rodriguez’s vehicle was also introduced by the

Government.

     The facts that the trooper articulated included the following:

Rodriguez delayed before pulling his vehicle off of the roadway;

then after pulling onto the shoulder Rodriguez delayed before

stepping out of the car.          Rodriguez acted nervous and evasive, he

was sweating,      and    he   continually      asserted     that    he    wanted    no

problems, which, in the officer’s experience, was an unusual

reaction to the traffic stop.           Rodriguez’s behavior was so unusual

that the trooper felt that Rodriguez was a dangerous man, which

prompted him to call for assistance at the traffic stop.                    At times

Rodriguez appeared to understand the English language and at times

he acted as though he could not understand the trooper.                             The

trooper’s      check    showed    Rodriguez     had    prior    recent      arrests,

including narcotics arrests.

     After Rodriguez signed a Spanish language consent to search

form,    the   trooper    found    a   hidden    compartment        that   had   been

installed in the vehicle’s undercarriage. Safety concerns, because

of heavy morning traffic, prompted the trooper to remove the

vehicle from the shoulder of the interstate and to take the vehicle

to the station so that the compartment could be examined.                           The
                             No. 05-30283
                                  -3-

trooper’s   continued    detention   of   Rodriguez,   which   included

handcuffing Rodriguez, did not violate the Fourth Amendment because

the record shows that the investigative detention was necessary to

resolve the suspicion that arose during the traffic stop.          See

Brigham, 382 F.3d at 509-10; see also United States v. Sanders, 994

F.2d 200, 206 (5th Cir. 1993) (handcuffing a suspect does not

automatically convert an investigatory detention into an arrest

requiring probable cause).

     Finally, the record reflects that the district court did not

clearly err when it concluded that Rodriguez understood that he was

consenting to the search, and that Rodriguez’s consent was freely

and voluntary given.    See United States v. Solis, 299 F.3d 420, 436

and n.21 (5th Cir. 2002).

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.